Case 1:20-cv-00205-CJN Document1 Filed 01/24/20 Page 1of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

Distr

for the

ict of Columbia

Civil Division

Vincent Cannady

Plaintiffis)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

State of Missouri
Missouri Attorney Generals Office
Bates County Missouri

 

Defendant(s)

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Case: 1:20-cv-00205 Jury Demand
Assigned To : Nichols, Carl J.

Assign. Date : 1/24/2020

Description: Pro Se Gen. Civil (F Deck)

Jury Trial: (check one) Yes [_]No

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address

B. The Defendant(s)

Vincent Cannady
17472 S 2950 Road

El Dorado Springs, Vernon

 

 

 

Missouri and 64744 -

202-253-2300 _

vnc@rocketmail.com

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (/known). Attach additional pages if needed.

 

Page | of 5

1
Case 1:20-cv-00205-CJN Document1 Filed 01/24/20 Page 2 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

|
|

 

 

 

 

 

Name State of Missouri

Job or Title (if known)

Street Address 100 Madison Street

City and County Jefferson City and Cole _
State and Zip Code Missouri and 65101

Telephone Number 573-751-2000 7 —_

 

 

E-mail Address (if known)

Defendant No. 2

 

 

 

 

Name Missouri Attorney Generals Office
Job or Title (ifknown)

Street Address 615 East 13th Street Suite 401
City and County Kansas City and Jackson

State and Zip Code Missouri and 64106

 

Telephone Number

E-mail Address (if known) Robert.Hatley@ago.mo.gov

 

Defendant No. 3

 

 

 

 

 

Name Lynn Ewing, lll

Job or Title (if known) Assistant Prosecutor
Street Address 1_ North Delaware
City and County Butler and Bates
State and Zip Code Missouri and 64730
Telephone Number 660879-4030

 

E-mail Address (if known)

 

 

 

 

 

 

 

Defendant No. 4
Name Bates County Missouri
Job or Title (if known)
Street Address 1 North Delaware, Suite 3
City and County Butler and Bates
State and Zip Code Missouri and 64730
Telephone Number 660-679-5699
E-mail Address (if known)

 

Page 2 of 5
Case 1:20-cv-00205-CJN Document1 Filed 01/24/20 Page 3 of 5

Pro Se 1 (Rey. 12/16) Complaint for a Civil Case

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check afl that apply)
[V]Federal question C] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. Hf the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

violations of the 4th, 5th,,6th, and 14th Amendments to the Bill of Rights violation of the Americans
with Disabilities Act of 1993, Titles V and VII of the Civil Rights Act of 1963, Title 38 USC

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiffs)

a. If the plaintiff is an individual
The plaintiff, (name) Vincent Cannady , is a citizen of the

 

State of (name) Missouri

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) >

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

 

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of fname) . Oris a citizen of
(foreign nation)

 

Page 3 of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

HL

Case 1:20-cv-00205-CJN Document1 Filed 01/24/20 Page 4of5

 

 

b. If the defendant is a corporation
The defendant, (name) State of Missouri , is incorporated under
the laws of the State of (name) Missouri , and has its

 

principal place of business in the State of (name) Missouri

 

Or is incorporated under the laws of (/oreign nation) ’

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

9,999,999 because the Defendant has violated the Plaintiff's rights in Education, Employment,
Business, and Criminal. Bates County and the Prosecutors Office refuse to have Discovery. The
Western District of US District Court has STAYED Discovery, DENIED Amending Complaint, not
ruled on ADA Motions and Judge Admits to admiring the Defendants Attorneys for their honesty.
Plaintiff is not getting fair treatment in Missouri Courts

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

See attached Statements of Claims

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments, Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

See Attached Relief Requested

Page 4 of 5
Case 1:20-cv-00205-CJN Document1 Filed 01/24/20 Page5of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing:

 
  

Signature of Plaintiff
Printed Name of Plaintiff

 

B. For Attorneys

Date of signing: 01/23/2020

Signature of Attorney

 

Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

Page 5 of 5
